Title: To James Madison from John Armstrong, Jr., 20 October 1808
From: Armstrong, John, Jr.
To: Madison, James



Private.
Dear Sir,
Paris 20. October 1808.

Meeting with Mr. Roux the bearer of this by accident I only have time to inform you, that the Emp. got back to this place yesterday that the legislative body is to be convened on the 25th. instant, and that the moment they receive H. M.’s communications, he sets out for Bayonne & Spain. The preparations to subdue the latter are immense, and, under his own direction, nothing of them will be lost.  On the other side it would appear, from what we are permitted to know, that there are many leaders who have no great unity either of object or action; that the monks are meddling with things they do not understand & that their influence is predominant.  One thing is evident, that from want of energy in those who command or want of submission in those who ought to obey, no enterprise whatever has been attempted against the french army since they came to Victoria.
Of the meeting at Erfurt, nothing is yet known except what has been published in the journals.  It is reported that a messenger has been sent to London & that Talleyrand was this messenger.  If one half of this report be true, it is a great deal.
Our business is in Statu quo.  I shall see Mr. Champagny tomorrow upon it.  My private letter (appended to my dispatch of the 28. of Augt.) has had the effect of stopping all proceedings in the Council of Prizes & suspending some sales which had been ordered.  The answer to it was that “H. M. was disposed to remove all difficulties between the U. S. & france but that time was wanting, at the moment, to enter upon the business.”  Another communication of the same character & object was addressed to M. Champagny by a person under my direction, to which an answer was given which shewed some interest & even some zeal in listening to any overtures which would have the effect of reconciling the two countries.  Want of time (being on the point of setting out for Germany) was alledged as in the other instance. This answer closed with a request for “farther information &c.” which has been given.  A few days will shew the effect.  If the two Emperors have agreed to prosecute the excluding system another year, I venture to predict that there will be no amelioration with regard to us.  If on the other hand that system is to be given up, we may count upon a change of conduct towards us.  You will see by one of the enclosed papers that a ship belonging to Donnell of Baltimore & consigned to the Purviances at Leghorn has violated the embargo Act.  She has received her reward, being seized here.  It appears that young Purviance (lately in America & one of your Navy Agents) was privy to the expedition of this vessel, perhaps concerned in her.  By the other  paper you will see that our ships when put at liberty to go home choose to come into a port of france and subject themselves to Seizure.  Erving no doubt, gives you some account of himself, but here no one has latterly heard any thing of or from him.  I am with very high regard, and consideration your Most Obed. & very humble Servant

J Armstrong

